         Case 1:19-cr-00373-PGG Document 244 Filed 02/06/20 Page 1 of 2
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        February 6, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:     United States v. Michael Avenatti,
                S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        Pursuant to the discussion in court at the conclusion of the trial day today, the Government
respectfully submits the current draft of GX 701, which the Government requests to offer as a
summary chart pursuant to Federal Rule of Evidence 1006. 1

         Rule 1006 provides in pertinent part that “[t]he contents of voluminous writings . . . which
cannot conveniently be examined in court may be presented in the form of a chart, summary, or
calculation.” The Second Circuit has explained that such charts are admissible where they
“summarize[] information that otherwise would have been difficult for the jury to synthesize and
evaluate,” are helpful to the jury, and are “‘based upon and fairly represent competent evidence
already before the jury.’” United States v. Blackwood, 366 F. App’x 207, 212 (2d Cir. 2010)
(quoting United States v. Conlin, 551 F.2d 534, 538 (2d Cir. 1977)). In short, “the Government
[is] entirely within its rights to use charts to draw the jurors’ attention to particular evidence culled
from a voluminous set of records.” United States v. Yousef, 327 F.3d 56, 157-58 (2d Cir.
2003). Indeed, the Second Circuit has “regularly affirmed the use of such charts.” Id. at 158; see
also United States v. Casamento, 887 F.2d 1141, 1151 (2d Cir. 1989) (“This court has long
approved the use of charts in complex trials, and has allowed the jury to have the charts in the jury
room during its deliberation . . . .”).

       The proposed summary chart fairly represents and summarizes competent evidence,
providing the date and time of a number of different types of communications drawn from
voluminous records. Specifically, the chart provides the date, time, and, where applicable, content
of phone records (GXs 401, 403, 404, 412, 424, 430, 423, 431, 440), emails (GXs 203, 301-08),
text messages (GXs 103A-G, 132, 206, 310R), search histories (GX 120), tweets (GXs 106, 107),
and metadata (GX 1A). The phone records, in particular, are extremely voluminous and cannot

1
    As stated in court, the Government will confer with defense counsel regarding any objections
raised by the defendant to exhibits underlying the summary chart.
         Case 1:19-cr-00373-PGG Document 244 Filed 02/06/20 Page 2 of 2
Honorable Paul G. Gardephe
United States District Judge
February 6, 2020
Page 2

conveniently be examined in court. For example, GXs 401, 403, and 404 are excel spreadsheets
reflecting, in total, more than 35,000 lines of calls identified only by phone numbers and
designated, depending on the entry, in one of at least five different time zones. Other phone records
are substantially the same, containing hundreds of pages. While certain of the other records and
communications reflected in the chart are not, in and of themselves, voluminous in terms of page
count, they reflect “voluminous” information—that is, a significant amount of information
regarding dates and times of communications that would be “difficult for the jury to synthesize
and evaluate, thus falling well within the purview of Rule 1006,” Blackwood, 366 F. App’x at
212, due both to the quantity of information, and the use of multiple time zones that are not readily
understandable or comparable.

        In short, GX 701 both fairly represents competent evidence and will enable the jury to
understand and evaluate information contained in numerous, voluminous records that would be
difficult, if not impossible, for the jury to synthesize without assistance. Accordingly, the
Government submits that GX 701 should be admitted into evidence pursuant to Rule 1006. Should
the Court not be inclined to do so, the Government requests that GX 701 be admitted as an aid to
the jury, see, e.g., United States v. Dolney, No. 04 Cr. 159 (NGG), 2005 WL 2129169, at *4
(E.D.N.Y. Sept. 1, 2005), to allow the Government’s summary witness to present the information
contained in the chart in a manner comprehensible to the lay jury during his testimony and far
more efficiently than if no such chart were permitted.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                              By:     s/ Matthew D. Podolsky
                                                      Matthew D. Podolsky
                                                      Daniel C. Richenthal
                                                      Robert B. Sobelman
                                                      Assistant United States Attorneys
                                                      (212) 637-1947/2109/2616

Attachment

cc:    (by ECF)

       Counsel of Record
                      Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 1 of 15
                                                Timeline of Events
                       Friday, March 1, 2019 to Monday, March 4, 2019 – EST


                                                               Avenatti
                                                              messages
                                                           Geragos, “I got            Geragos responds




                                                        T
                                                           called on a very            “Did I mention
                                                           big case against            my relationship
                                                           Nike. This might           with the General




                                      AF
                                                            make a lot of                Counsel is
                                                           sense together.”              fantastic”

                                                            GX 103A & 423                  GX 103A



March 1, 2019          March 1, 2019                       March 4, 2019                  March 4, 2019
    5:26 p.m.
                         R8:53 p.m.                         7:58 p.m.                       8:15 p.m.
                      D
   Avenatti calls         Auerbach emails
Auerbach. Duration       his bio and links to
  of the call is 7            California
minutes 14 seconds.      Supreme’s website
                                  to
 GX 403, 430, & S-6     jr@augustusllp.com

                              GX 301
                                                                                                          1
                Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 2 of 15

                                   Timeline of Events
                               Tuesday, March 5, 2019 - EST




                                                 T
                             AF
March 5, 2019
                                         8:30 p.m.


                                      Auerbach and
                                    Franklin meet with
                   R                Avenatti at an office
                                       in Avenatti’s
                                         building.
          D
                                          GX 132




                                                                                    2
                      Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 3 of 15
                                            Timeline of Events
                                      Sunday, March 10, 2019 – EDT




                                                       T
March 10, 2019


                                      AF
    9:11 p.m.
                         R   9:12 p.m.               9:13 p.m.           9:35 p.m.         9:38 p.m.
                      D
   Avenatti calls                              Auerbach calls       Auerbach resends        Avenatti
                        Avenatti messages
     Auerbach.                                     Avenatti.        March 1 email to      responds to
                         Auerbach to call
   Duration of the                             Duration of the     ma@augustusllp.com      the email,
                              him.
    call is 24 sec.                            call is 4 minutes                           “Thanks!”
                            GX 310R                  39 sec.             GX 302
       GX 404                                                                              GX 303
                                                   GX 404


                                                                                                 3
                            Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 4 of 15
                                               Timeline of Events
                                          Tuesday March 12, 2019 – EDT




                                                             T
            Geragos                                                                      Avenatti sends an
        messages Casey                             A Google search                       article to Geragos
        Kaplan: “Casey,                              for “internal                        via text message




                                         AF
         do you have a                           investigations cost”                         titled “the
        minute for a very                          is conducted on                       mounting costs of
         time sensitive                           Avenatti’s iPhone                             internal
             call?”                                                                        investigations”
                                                    GX 120 & S-6
            GX 206                                                                              GX 103B


March 12, 2019
           12:01 p.m.
                               R                    8:55 p.m.                               8:56 p.m.
                     D

                                                                                                              4
                       Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 5 of 15
                                            Timeline of Events
                                      Wednesday, March 13, 2019 – EDT




                                                                         Avenatti messages Geragos, “…I think
                       Geragos messages        Avenatti responds          you should convey to your contact at




                                                        T
                            Avenatti,              to Geragos,           Nike that we either deal directly with
                         “Forwarded the         “Bigger issue is             Nike or we don’t meet. We are
                        email where they       they want us to go
  Geragos has a call                                                       proposing to meet with lawyers at




                                       AF
                         want us to go to       to Boies and not
  with Scott Wilson.                                                     Nike so this should not be a problem.
                       them. I say we say        meet with Nike
   Duration of the                                                         Between us, Boies will never step
                         our place or no         directly.” “That
   call is 2 minutes                                                          aside and allow us to run an
                             place”            will be a disaster.”
         54 sec.                                                                     investigation.”
                           GX 103B                  GX 103B
    GX 203 & 424                                                                       GX 103B


March 13, 2019
   11:00 a.m.
                           R
                          2:09 p.m.               2:10 p.m.                                2:18 p.m.
                       D

                                                                                                                  5
                      Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 6 of 15
                                               Timeline of Events
                                       Thursday, March 14, 2019 – EDT



    Avenatti       Avenatti messages Geragos, “Can you send                             Geragos messages Avenatti,
   messages        this to Nike:” “Avenatti is frustrated and is                       “From GC: Just woke up and
 Geragos, “…I      going to blow this wide open. If you want a                       saw this. Do you mean in NY or




                                                             T
  also need to      chance to contain this, we need to have a                         LA? Also everyone is traveling
  know about       meeting with you ASAP. I’m trying to help                         overseas. I am in China my boss
                                                                     Geragos sends
   Nike and       but it’s about to be out of my hands. He’s not                        is in Europe. So Monday is
                                                                     a message to




                                       AF
 whether I need     going to go through Boies. If you want an                           probably not possible. Does
                                                                        Kaplan,
     to start     atty from there at the mtg, fine. As a friend, I                    Tuesday or Wednesday work?
                                                                      “Avenatti is
 arranging my      suggest you try and work with him because                           And can you tell me who will
                                                                     frustrated…”
    presser.”                the fallout otherwise…”                                              attend?”
                                                                        GX 206                  GX 103C
    GX 103C                          GX 103C


March 14, 2019
   11:15 a.m.
                          R         1:59 p.m.                         2:06 p.m.              5:55 p.m.
                  D

                                                                                                              6
                          Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 7 of 15
                                             Timeline of Events
                                       Thursday, March 14, 2019 – EDT



                                                                Geragos messages Kaplan, “In
   Avenatti messages Geragos,                                   NY at my office and it has to be   Geragos messages
 “Proposed response: In NY. We                                  Monday or Tuesday at the latest




                                                            T
                                                                                                    Avenatti, “From
   can do Tuesday latest. I will                                   since I’m leaving Tuesday.       them: ‘Tuesday
 attend with Avenatti. He wants                                    Avenatti says bring anyone       would work for
  you and anyone else in house                                   from Nike you want and he is       Boies and Nike




                                       AF
  from Nike you want. You can                                      okay with one lawyer from        schedules. Scott
also bring one lawyer from Boies         Geragos responds       Boies if you want. Confidential     Wilson will give
if you want. Confidential candid            to Avenatti,         mediation discussion. Let me      you a call to see if
settlement meeting. Let me know          “Edited Proposed        know so I can talk him off the      we can make it
 so I can talk him off the ledge.”         response:…”                       ledge.”                    work’”
            GX 103C
                               R             GX 103C                        GX 206                      GX 103C


   March 14, 2019
     5:58 p.m.                               6:04 p.m.                     6:23 p.m.               9:49 p.m.
                   D

                                                                                                               7
                         Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 8 of 15
                                            Timeline of Events
                        Friday, March 15, 2019 to Saturday, March 16, 2019 – EDT




                                                   Geragos messages           Avenatti calls




                                                        T
Geragos calls Scott                                Avenatti, “Tuesday         Rebecca Ruiz.
Wilson. Duration of                                  at Noon at my           Duration of call
the call is 7 minutes                               office with Nike         is 3 minutes 40




                                           AF
       34 sec.                                       and one Bois”                 sec.

   GX 203 & 424                                        GX 103C                GX 130 & 404



  March 15, 2019        March 15, 2019             March 16, 2019            March 16, 2019
   11:42 a.m.             9:01 p.m.                   12:01 p.m.                5:26 p.m.
                             R
                         Avenatti calls
                           Auerbach.
                    D
                        Duration of call
                         is 3 minutes 4
                              sec.

                            GX 404




                                                                                                8
                   Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 9 of 15
                                          Timeline of Events
                                    Sunday, March 17, 2019 – EDT


                                                                                 Avenatti messages
                                                                                Geragos, “Ok. Great.
                                                                              Story on Wednesday am
                                                                               in NYT and press conf




                                                  T
                                                  Geragos responds
                       Avenatti messages          to Avenatti, “We                that morning if it
                     Geragos, “I have NYT         are confirmed for           doesn’t work out. Done
                                                   Tuesday at noon            fucking around on these




                                   AF
                    and press conf lined up if
                     Nike doesn’t happen.”           with Nike”                 things. Gotta move.”

                                                      GX 103D                          GX 103D
                            GX 103D


March 17, 2019
   5:58 p.m.               6:36 p.m.                 6:47 p.m.                    6:51 p.m.


  Avenatti calls
                      R
    Auerbach.
             D
Duration of call
is 11 minutes 21
     seconds

    GX 404




                                                                                                        9
                       Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 10 of 15
                                                  Timeline of Events
                                            Monday, March 18, 2019 – EDT

                                       Avenatti messages Geragos, “I        Avenatti         Geragos           Avenatti
                                        hear you Mark but it doesn’t        messages       responds to        responds,
                                         change the realities of my        Geragos, “I      Avenatti,      “Ok brother.
                                     situation. I need real money. Real   met with the     “Just get on     I trust you.”




                                                                T
                                    money. And if I can’t get that then    Nike client    the plane and    “With March
                                    I’m not going to waste my time…I      this evening.    get here” “I    madness, the
                                     can’t keep counting on significant     They are           have        timing could
                                      money that doesn’t materialize.                     everything set




                                           AF
                                                                             dead to                            not be
                                               I’m in a bind.”               rights.”          up”              better”
                                                 GX 103F                    GX 103F         GX 103F          GX 103F


March 18, 2019
  1:29 p.m.    6:09 -7:02 p.m.           8:00 p.m.         10:18 p.m.     10:20 p.m          10:38 p.m.      11:05 p.m.


  Avenatti
                             R
                Auerbach sends             Auerbach
    texts        five emails to
                  D
                                             and
 Auerbach,      ma@augustusllp.            Franklin
 “Jeff – can    com Each email               meet
  you and        has a series of             with
 Gary and I        documents               Avenatti
  meet at 5         attached.
     pm                                     GX 133
  today?”       GX 304, 305, 306,
                  307, & 308
  GX 310R                                                                                                       10
                  Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 11 of 15
                                        Timeline of Events
                                    Tuesday, March 19, 2019 – EDT




                                                         T
                                    AF
March 19, 2019
                    12:00 p.m.           3:34 p.m.        3:35 p.m.           3:57 p.m.
                       R
                                                                            Auerbach calls
                                        Avenatti calls   Avenatti calls
                                                                             Franklin and
                 D
                  Avenatti and           Auerbach.         Franklin.
                  Geragos meet                                            Avenatti. Duration
                                         Duration of      Duration of
                  with Wilson,                                              of the call is 6
                                          call is 4      the call is 51
                 Leinwand, and                                            minutes 44 seconds.
                                          seconds.         seconds.
                   Homes at
                                                                                GX 431
                 Geragos’ office.          GX 404        GX 404 & 440

                    GX 103D
                                                                                                11
                      Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 12 of 15
                                             Timeline of Events
                                         Tuesday, March 19, 2019 – EDT

                                                Geragos messages,
                                                “Scott called back
                         Avenatti                and I told him I
                        messages                   bought until
    Geragos calls        Geragos,                                           Avenatti




                                                        T
                                                Thursday” “But we
    Scott Wilson.     “Anything? If               agreed to talk            messages
   Duration of the    these guys go            tomorrow” “He said         “What else?         Geragos
   call is 1 minute   dark it is a bad           ‘I didn’t anyone            Sound           responds,




                                         AF
        50 sec.           sign.”               could control MA’”          engaged?”         “Totally”

   GX 203 & 424          GX 103F                    GX 103F                GX 103F           GX 103F



March 19, 2019
    6:55 p.m.           7:26 p.m.               7:31 p.m.                 7:32 p.m.        7:32 p.m.
                          R
                      D

                                                                                                   12
                          Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 13 of 15
                                              Timeline of Events
                                       Wednesday, March 20, 2019 – EDT



                                                                                    Avenatti and
             Avenatti calls                                                        Geragos have a




                                                             T
                  Ruiz.                                                           call with Wilson.
              Duration of                Avenatti messages
              the call is 2               Geragos, “Any                              The call is
              minutes 28                    word from




                                        AF
                                                                                  recorded by FBI.
                seconds.                     Nike?...”
                                                                                   GX 1, 1A & S-10
                 GX 404                      GX 103F


March 20, 2019
                 11:18 a.m.                 12:34 p.m.                               5:09 p.m.
                              R
                   D

                                                                                                      13
                         Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 14 of 15
                                              Timeline of Events
                       Thursday, March 21, 2019 to Saturday, March 23, 2019 – EDT

                                                                 Avenatti tweets,               Avenatti sends
                                                             “Something tells me that          Geragos the link
                                                              we have not reached the            to his tweet
                                                              end of this scandal. It is        about college
                                                            likely far far broader than           basketball




                                                               T
                                                             imagined…” Attached to              corruption.
                                                           the tweet is an article about           Avenatti
                                                                college basketball                messages,




                                       AF
                                                                    corruption.                “Warning shot.”

                                                                     GX 106                       GX 103G



March 21, 2019     March 21, 2019     March 21, 2019          March 21, 2019               March 21, 2019         March 23, 2019
                    1:26 p.m.           3:37 p.m.               3:52 p.m.                    3:53 p.m.                9:14 p.m.
                              R
                  Avenatti and          Avenatti calls                                                         Avenatti calls
                                         Franklin and
                  D
                  Geragos meet                                                                                 Franklin. The
                 with Wilson and        Franklin calls                                                         duration of the
                    Homes at            Auerbach. The                                                         call is 2 minutes
                 Geragos’s office.      duration of the                                                         33 seconds.
                                       call is 9 minutes
                  The meeting is         16 seconds.                                                                GX 401
                 recorded by FBI.
                                           GX 412
                   GX 2 & S-10                                                                                           14
                         Case 1:19-cr-00373-PGG Document 244-1 Filed 02/06/20 Page 15 of 15
                                               Timeline of Events
                                           Monday, March 25, 2019 – EDT
                                                  Avenatti tweets
                            Avenatti calls        “Tmrw at 11 am
  Avenatti messages        Ruiz. Duration          ET, we will be
  Geragos, “Call me        of the call is 38       holding a press
   immediately. The            seconds.             conference to           Avenatti         Avenatti is
  FBI just showed up




                                                           T
                              Ruiz calls          disclose a major         calls Ruiz.      arrested by
     at the client’s           Avenatti.        high school/college       Duration of         federal
   home.” “And pls         Duration of the       basketball scandal       the call is 3     agents at 20
  send me the phone        call is 1 minute        perpetrated by         minutes 34          Hudson




                                          AF
 number for the atty.”       18 seconds.             @Nike…”                seconds.           Yards.
       GX 103G              GX 130 & 401             GX 107                 GX 401            GX S-3


March 25, 2019
11:54 a.m. 12:00 p.m.       12:08 p.m.          12:16 p.m.            12:17 p.m.          12:39 p.m.         12:58 p.m.
                             R
 Avenatti receives                                                                           Auerbach messages Avenatti,
                     D
    a call from                                                                             “Michael, very upsetting to say
  Franklin. The                                                                             the least. Please call me before
  duration of the                                                                              going public in any way”
 call is 5 minutes
    2 seconds.                                                                              “Just saw CNN! Are you fucking
                                                                                                  kidding me? Pls call.”
  GX 401 & 410
                                                                                                           GX 310
                                                                                                                      15
